Citation Nr: 1202336	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-37 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss disability, and if so, whether service connection should be granted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1968 to October 1972.

This matter came before the Board of Veterans' Appeals (Board) from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran was scheduled to testify before a Veterans Law Judge at the RO in September 2009, but failed to appear for his hearing.

	Issue on Appeal - Bilateral Hearing Loss Disability

The Board notes that a claim of entitlement to bilateral hearing loss was denied in an October 1990 rating decision issued by the San Juan, Puerto Rico RO.  The Veteran did not appeal.  

In October 1993, the Veteran requested that his "c/p claim" be reevaluated.  In response, the RO requested evidence that the service-connected hearing loss had worsened.  In April 1995 the RO issued a rating decision denying an increased evaluation.  The Veteran submitted a notice of disagreement and a statement of the case was issued; the Veteran did not perfect an appeal.  

In April 2006 the Veteran's representative submitted a claim for increase to the Detroit RO.  In October 2007 that RO issued a rating decision wherein it determined that the April 1995 rating decision was erroneous in that it assumed that service connection was in effect for bilateral hearing loss.  The RO concluded that service connection remained denied.  A November 2008 statement of the case addressed the issue of entitlement to service connection.  

Inasmuch as the Board agrees that issuance of a rating instrument and statement of the case concerning the issue of an increased rating was in error, the fact remains that in the absence of an appeal, the October 1990 rating decision became final.  It is arguable that the 2007 rating decision was in effect a severance of service connection; however, the procedural history of the claim demonstrates that the erroneous treatment of hearing loss as service-connected was a simple administrative error to the extent that the AOJ assumed that service connection was in effect when it was not.  However, there was never any specific determination based on facts or law that service connection was warranted.  Again, the characterization of bilateral hearing loss disability as service-connected was administrative error on the part of the San Juan RO.  

Moreover, the Board's reopening of the previously denied claim for service connection and its adjudication of the merits is not prejudicial to the Veteran.  In that regard, the Board observes that the November 2008 statement of the case issued by the Detroit RO addressed the merits of the service connection claim, and that the Veteran had ample opportunity to argue the merits of the service connection claim.  In a December 2011 informal hearing presentation, the Veteran's representative characterized the issue as whether the AOJ erred in finding clear and unmistakable error in the April 1995 rating decision which granted entitlement to service connection.  As stated above, however, service connection was never granted in any rating instrument; rather administrative error led the AOJ to issue documents which assumed that service connection was already in effect, when in was in fact not.  As such, the Board will proceed to address the issue as characterized above.


FINDINGS OF FACT

1.  In an October 1990 rating decision, the RO denied service connection for bilateral hearing loss.

2.  The evidence received since the October 1990 decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

3.  Bilateral hearing loss disability was not manifest in service or within one year following discharge, and is unrelated to service.

4.  Tinnitus was not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  The October 1990 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  Tinnitus was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

To the extent that the Board has concluded that new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss disability, no further discussion of the VCAA as it relates to that issue is required.

A letter dated in April 2007 discussed the evidence necessary to support a claim for service connection.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

A VA audiological examination was conducted.  The Board finds that the examination was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing her conclusions.  The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. The Veteran has not asserted that there is any deficiency in his VA examination.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.


Analysis

	New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As noted, service connection was denied for bilateral hearing loss in an October 1990 rating decision.  The RO determined that there was no evidence of hearing loss during the Veteran's period of regular service, and that hearing loss was first noted on enlistment into the National Guard in August 1973.

Of record at the time of the October 1990 rating decision were the Veteran's service treatment records.  Records from his initial active service are negative for hearing loss.  

Since the October 1990 rating decision, evidence added to the file includes the Veteran's statements regarding noise exposure during service.  On VA examination in March 1994 he related that he had four years of service in an airport transportation unit.  In August 2003 he reported a long standing gradually progressive hearing loss.  In a July 2006 statement the Veteran recalled delivering parts and tires to hangars on the flight line an how he was exposed to jet engine noise.  He indicated that he was told during service that his ears were being damaged by the noise.  

Having carefully reviewed the record, the Board concludes that new and material evidence sufficient to reopen the claim has been submitted.  As noted, in October 1990 the RO concluded that there was evidence of hearing loss in service.  The evidence added to the record since the October 1990 decision includes that showing not only a current hearing loss, but the Veteran's competent statements that he experienced a reduction in hearing acuity during service.  As such, the claim of entitlement to service connection for bilateral hearing loss disability is reopened.  

	Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of diseases of the central nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's service treatment records are negative for any diagnosis, complaint, or abnormal finding regarding tinnitus or hearing loss.  On separation examination in August 1972, the Veteran's ears were normal.  He denied ear trouble and hearing loss.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
35
15
10
15
15

Left
15
15
5
10
10


No diagnosis referable to the Veteran's hearing was noted, and he was deemed qualified for separation.

An enlistment examination for Air National Guard was conducted in August 1973.  At that time, the Veterans ears were normal.  He denied ear trouble and hearing loss.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
25
25
25
25
25

Left
10
5
25
25
25


The examiner noted high frequency hearing loss, job related.  The Veteran was deemed to be qualified for enlistment.  

In October 1974 the Veteran endorsed that he had not experienced any significant illness or injury since his last physical examination.  He denied ear trouble and hearing loss in September 1975, and his ears were normal.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
20
15
10
35
40

Left
35
35
15
20
20


The examiner noted increased high frequency sensorineural hearing loss.  

In January 1976 the Veteran stated that he had not experienced any significant illness or injury since his last physical examination.  

In May 1977 the Veteran was found to have diminished hearing on the right, but was found to be qualified for general service and world-wide duty.  Puretone thresholds were measured as follows:





HERTZ



500
1000
2000
3000
4000

Right
35
40
40
35
30

Left
25
25
10
15
10


In November 1977, January 1978, October 1978, and October 1979 the Veteran stated that he had not experienced any significant illness or injury since his last physical examination.  

The Veteran submitted a claim of entitlement to service connection for hearing loss in July 1990.  He did not report tinnitus at that time.  

On VA examination in March 1994 the Veteran reported hearing loss of six years' duration.  The following puretone thresholds were recorded:





HERTZ



500
1000
2000
3000
4000
Average
Right
50
50
50
50
50
50
Left
55
65
50
60
40
53

Speech recognition scores were 94 for the right ear and 96 for the left.  

A private treatment record dated in June 1994 notes the Veteran's report of progressive hearing loss over the previous 10 years.  He indicated that he was exposed to military flight noise for five years while on active duty and for six years in the National Guard.  The Veteran also reported occasional tinnitus bilaterally.  The provider recommended hearing aids.

A VA treatment record dated in August 2003 indicates the Veteran's report of noise exposure working on the flight line while in the Air Force.  He noted that ear muff type hearing protection was used.  He endorsed periodic ringing tinnitus.

On VA examination in July 2006 the Veteran reported military noise exposure working in supply in the flight line.  He stated that he drove a truck.  He denied civilian noise exposure, noting that he worked in banking since 1972.  He endorsed tinnitus and stated that onset had been 15 years or more previously.  He also claimed hearing disturbance during service, and denied recreational noise exposure except for a lawn mower 20 minutes per week.  

In a July 2006 statement the Veteran indicated that he had been told during his initial four year tour that his ears were being damaged.  He noted that the ringing in his ears had become worse over the previous 20 years.  

On VA examination in February 2007 the Veteran endorsed tinnitus and indicated that it had been present for at least 15 years.  He stated that the situation of greatest difficulty involved conversations, especially at work dealing with the public.  He noted that he worked as a banker.  The following puretone thresholds were recorded:





HERTZ



500
1000
2000
3000
4000
Average
Right
75
75
85
75
85
80
Left
75
70
80
70
60
70

Speech recognition scores were 92 percent bilaterally.  The examiner noted that the claims file was not available and that the Veteran's was an involved case.  She pointed out that a November 1999 record identified bilateral otosclerosis, and concluded that it was less likely that the Veteran's hearing loss was due to military noise exposure than the otosclerosis ear condition.  She noted that the 2007 VA examination showed a moderately severe flat mixed haring loss with significant air bone gaps for all frequencies consistent with otosclerosis and highly inconsistent with noise induced hearing loss.  She also indicated that immitance results for the left ear suggested a middle ear disorder consistent with otosclerosis.  With respect to tinnitus, the examiner noted that the Veteran self reported onset 15 years previously which followed service by 10 years, and tinnitus was unrelated to service and most likely secondary to otosclerotic hearing loss.

In May 2007 the examiner reviewed the claims file and recited the Veteran's history.  She noted that during the initial period of service, the Veteran worked in a receiving section of a warehouse.  Following her review of the record, to include the February 2007 examination report, the audiologist concluded that bilateral hearing loss and tinnitus were not caused by or a result of service.  She noted that the Veteran separated from active service with clinically normal hearing and that progressive hearing loss was most likely due to otosclerosis, and that tinnitus was also more likely related to the otosclerosis rather than to military noise exposure.  She pointed out that there were no service records suggesting complaints of tinnitus, either during active duty or National Guard duty.

In February 2008 the Veteran stated that he had been in denial for many years because he believed he had no problems, and that is why he reported a more recent onset of the claimed disabilities.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for bilateral hearing loss or tinnitus.  In that regard the Board notes that there is a remarkable lack of credible evidence of pathology of hearing loss disability in the year following service, and of tinnitus for many years following service.  The earliest post-service finding of hearing loss that rises to the level of disability for VA purposes dates to 1974, during examination for National Guard purposes.  As such, there is no evidence of bilateral hearing loss disability in the year following the Veteran's separation from active service.

The earliest post-service complaint for any problems tinnitus dates to 1994, when the Veteran reported occasional tinnitus.  Notably, this is more than 10 years following even the Veteran's National Guard service.  This is consistent with the history provided during VA examinations, during which he indicated tinnitus of approximately 15 years' duration.  In short, the most credible evidence regarding the most likely date of onset of the claimed tinnitus consists of the Veteran's statements dating onset to many years following service.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses of hearing loss and tinnitus, it does not contain reliable evidence which relates these claimed disabilities to any injury or disease in service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has most recently stated that he experienced symptoms in the years following service.  However as discussed above, his previous statements, to include those to a medical provider, point to post-service onset.  As such, the Board finds that the Veteran's more recent statements regarding onset of his symptoms to be unreliable to establish onset of the claimed disabilities.  In summary, the Board finds that the negative record at service discharge and for years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board additionally notes that the February 2007 VA examiner concluded that the current hearing loss and tinnitus were not related to service.  In essence, she provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran and the claims file, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Rather, she carefully reviewed the claims file and recited the pertinent evidence for her report.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Absent reliable lay or medical evidence relating bilateral hearing loss and tinnitus to service, and in consideration of the VA opinion discussed above, the Board concludes that the claims of entitlement to service connection must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102. 



ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.






____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


